 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDStephens College and Stephens Federation of Teach-ers, American Federation of Teachers, (AFL-CIO),Local 3556, Petitioner. Case 17-RC-8467January 24, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBy MEMBERS JENKINS. PENEII.O. AND TRUESI)AIIOn May 31, 1978, the Acting Regional Director forRegion 17 of the National Labor Relations Boardissued a Decision and Direction of Election in whichhe directed that an election be held in a unit includ-ing professional librarians and full-time and part-time members of the teaching faculty employed bythe Employer.' The Acting Regional Director exclud-ed from the unit professional counselors, profession-al residence counselors, department heads, the presi-dent of the college, vice presidents and deans,associate deans and assistant deans, all other non-teaching faculty, office clerical employees, guardsand supervisors as defined in the Act, and all otheremployees. Thereafter, in accordance with Section102.67 of the Board's Rules and Regulations, Series8, as amended, the Employer filed a request for re-view of the Acting Regional Director's decision. ThePetitioner filed a motion opposing the Employer's re-quest for review.In its request for review the Employer contendedthat the Acting Regional Director erred in excludingfrom the unit department heads, professional resi-dence counselors, and professional counselors. TheEmployer asserted that the Acting Regional Direc-tor's decision on substantial factual issues is clearlyerroneous on the record, that department heads arenot supervisors within the meaning of the Act. andthat professional residence counselors and profes-sional counselors have a community of interest withthe full-time faculty.By order dated August 8, 1978, the Board grantedthe Employer's request for review but limited reviewto the Acting Regional Director's exclusion of de-partment heads as supervisors. In all other respectsthe Board denied the request for review.On September 26, 1978, in accordance with Sec-tion 102.65 of the Board's Rules and Regulations, theEmployer filed a motion to remand this proceedingto Region 17. In its motion the Employer relies onI he Acting Regional Director directed an election in a unit of all "part-time members of the teaching faculty employed by the En)ployer who iorkhalf time or more and hae been employed hb the Emploser for nmore thiantwo years: all full-time members of the teaching facult: and professionallibrarians."240 NLRB No. 19N.L.R.B. v. Yeshiva University, 582 F.2d 686 (2d Cir.1978), in which the court of appeals found all full-time faculty of Yeshiva University were outside theAct's jurisdiction because they collectively possesscertain attributes of supervisors. The Employer con-tends that in light of the court of appeals' decision inYeshiva the Board should remand the instant case toRegion 17 so that the Regional Director can issue asupplemental decision regarding the managerial orsupervisory status of the Employer's full-time facul-ty. The Petitioner filed a motion to deny the Employ-er's request to remand. Petitioner argues, inter alia,that the parties had stipulated to all issues in disputeat the hearing and that the question of supervisory ormanagerial status of the full-time faculty was notraised by the Employer as an issue in dispute.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thecas.e with respect to the issue under review, includingth, Employer's request for review and the motion toremand, and the Petitioner's opposition, and makesthe following findings:2In making his unit determination the Acting Re-ginal Director concluded that department heads ef-fectively recommend salary increases and changes inthe status of faculty members, that they exercise sub-stantial control over the day-to-day operations oftheir respective departments, including assignmentsand disciplinary matters, and that they perform asubstantial role in the selection of personnel.The Board considers numerous factors in decidingwhether department heads should be included in afaculty unit. One of the factors deemed crucial is therole department heads play in faculty personnel deci-si)ns such as hiring, discipline, and merit increases.But in arriving at a conclusion on this issue theBoard has considered the "collegiality" principle.Thus, in cases where the department head's powershave been effectively diffused among the departmentfaculty pursuant to the principle of collegiality theBoard has found that department heads are not stat-In ruling on the Emploer', motion to remand we note the Board filedits petition for ril of certiorari in VN l R B v. }eshiva Inorsiitv. uiprau onNoember 27. 1978. With all due respect to the second circuit we decline tofollo that decision here rom our examination of the record in the instantcase. e find the role and authoritrl of the facul!y in decisionmaking onhiring. slar} increases. enure. and tiher areas exist on a collective andgroup basis rather than ,1 an individual basis. Furthermore, e note thefinal authority for all decisions clearl> rests ith the Fmph)l'er's board ofcurators Accoirdingly. we find Stephens College fill-time faculi membersare not super. sors under the Act and we deny the LEmployer's motion torenlilld See ( It' Pi (rnter 1.onrng Iland Imnieriit. I89 N.RB 9()4(1971). o \ n ),rk oumiti. 25 NI.RB 4 (1973) and Ilntersil io/ Miumi.213 NI RB 634 1974).--- STEPHENS COl LEGE167utory supervisors and have included them in facultyunits.'The record here indicates that both the departmentheads and the faculty participate in collegial deci-sionmaking regarding such matters as faculty ap-pointment and retention, merit increases, departmen-tal budget, and discipline. In hiring new faculty thepresident of the college considers the recommenda-tions of the department head along with the recom-mendations of the dean and the departmental facul-ty. The college assigns no controlling weight to thedepartment head's recommendation, and in somecases the department head may not even submit anindependent recommendation but merely forwardsthe departmental faculty's recommendation. In ques-tions regarding the retention of probationary facultya committee of tenured faculty and the departmenthead submit recommendations to the president. Therecord shows the retention of probationary facultydoes not depend upon a favorable recommendationby the department head.In disciplinary situations the record indicates thedepartment head has no authority to suspend a facul-ty member for misconduct. At most the departmenthead or the faculty could call a problem to the dean'sattention and the dean would conduct an indepen-dent investigation. The faculty also have input alongwith the department head in other matters, including,3See Fordham t'niversir. 214 NLRB 971 (1974); Li'nversir of Miai.supra.for example, faculty salary and workload, distribu-tion of merit increases, formulation of the depart-mental budget, and implementation of departmentalcurriculum. Again it appears the department head'srecommendation in these matters is not determina-tive of the final outcome.In view of the foregoing and absent any evidencethat department heads possess indicia of supervisoryauthority. we conclude, contrary to the Acting Re-gional Director, that the department heads are notsupervisors and we shall include them in the unit.4We find the following is an appropriate unit for col-lective bargaining within the meaning of Section9(b):All part-time members of the teaching facultyemployed by the Employer who work half timeor more and have been employed by the Em-ployer for more than two years: all full-timemembers of the teaching faculty; departmentheads; and professional librarians; excludingprofessional counselors, professional residencecounselors, the President of the College, vice-presidents and deans. associate deans and assis-tant deans, all other non-teaching faculty, officeclerical employees, guards and supervisors asdefined in the Act, and all other employees.[Direction of Election and Excelsior footnote omit-ted from publication.]4See Vorlheastern Lnierrt. 218 NI.RB 247 (1975). Tusculum College.199 NLRB 28 (1972)STEPHENS COt LEGE 167